FILED
                             NOT FOR PUBLICATION                             APR 16 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADEL ALI ALI ALSOOFI,                            No. 06-73204

               Petitioner,                       Agency No. A079-635-241

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Adel Ali Ali Alsoofi, a native and citizen of Yemen, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his motion to remand. We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law and we review for substantial evidence factual

findings, Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and we review

for abuse of discretion the denial of a motion to remand, Cano-Merida v. INS, 311

F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

       The record does not compel the conclusion that Alsoofi established

extraordinary or changed circumstances that excuse the untimely filing of his

asylum application. See 8 C.F.R. §§ 1208.4(a)(4),(5); Ramadan v. Gonzales, 479

F.3d 646, 656-58 (9th Cir. 2007) (per curiam). Accordingly, Alsoofi’s asylum

claim fails.

       Substantial evidence supports the BIA’s determinations that the threats

Alsoofi experienced in Yemen and the murder of his mother’s relatives did not rise

to the level of persecution and that he failed to establish a clear probability of

future persecution. See Lim v. INS, 224 F.3d 929, 936-39 (9th Cir. 2000) (threats

did not demonstrate past persecution or establish clear probability of future

persecution); see also Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir. 1991)

(requiring “pattern of persecution closely tied to the petitioner” where violence

against family members is basis of claim). Accordingly, Alsoofi’s withholding of

removal claim fails.


                                            2                                        06-73204
      Substantial evidence supports the BIA’s denial of CAT relief because

Alsoofi did not show a likelihood of torture if returned to Yemen. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      The BIA did not abuse its discretion in denying Alsoofi’s motion to remand

because he failed to submit evidence of a bona fide marriage. See Malhi v. INS,

336 F.3d 989, 993-95 (9th Cir. 2003) (upholding denial of motion to reopen where

petitioner failed to demonstrate prima facie case of bona fide marriage).

      Contrary to Alsoofi’s contentions, the BIA did not impose a new evidentiary

requirement, see 8 C.F.R. § 1208.4(a)(2)(i)(B), or fail adequately to address his

claim of changed circumstances, see Fernandez v. Gonzales, 439 F.3d 592, 603-04

(9th Cir. 2006). Accordingly, Alsoofi’s due process contentions fail.

      PETITION FOR REVIEW DENIED.




                                          3                                   06-73204